 330 NLRB No. 511NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Phoenix Programs of New York, Inc. and District 6,International Union of Industrial, Service,Transport and Health Employees.  Case 2ŒCAŒ32424December 21, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEPursuant to a charge filed by the Union on September1, 1999, the General Counsel of the National Labor Re-lations Board issued a complaint on October 20, 1999,alleging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refusing
the Union™s request to bargain following the Union™s
certification in Case 2ŒRCŒ22096.  (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).)  The Respondent filed an answer admitting inpart and denying in part the allegations in the complaint.On November 22, 1999, the General Counsel filed aMotion for Summary Judgment.  On November 24,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
a response and the Charging Party joined in the General
Counsel™s motion.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of the Board™s unit determination in the representa-tion proceeding.  Specifically, the Respondent renews itscontention, raised and rejected in the underlying repre-sentation proceeding, that the petitioned-for and certifiedsingle-facility unit is inappropriate, and that the only
appropriate unit consists of employees at all 13 of its
facilities in the State of New York.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation, with an office and place of business locatedat 164 West 74th Street, New York, New York, has been
engaged in the business of operating a drug rehabilitation
and therapeutic facility.  The Respondent is a health care
institution within the meaning of Section 2(14) of the
Act.  Annually, the Respondent, in conducting its busi-ness operations described above, derives gross revenuesin excess of $250,000, and purchases and receives at its
facility goods and services valued in excess of $5000
directly from suppliers located outside the State of New
York.  We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) of theAct.1II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held August 12, 1999, the Un-ion was certified on August 20, 1999, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:Included: All full-time and regular part-timecounselors, cooks and maintenance workers em-ployed by the Employer at its facility located at 164West 74th Street, New York, New York.Excluded: All other employees, clerical employ-ees, and guards, and supervisors as defined in theAct.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince August 25, 1999, the Union has requested theRespondent to bargain, and, since August 30, 1999, theRespondent has refused.  We find that this refusal con-stitutes an unlawful refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act.                                                       1 The Respondent™s answer denies information sufficient to form abelief as to the truth of the complaint allegation that the Union is alabor organization within the meaning of Sec. 2(5) of the Act.  This
denial, however, does not raise an issue warranting a hearing.  TheRespondent stipulated in the underlying representation proceeding thatthe Union is a 2(5) labor organization, and the Regional Director so
found in his Decision and Direction of Election.  Moreover, the Boardhas previously found that the Union is a 2(5) labor organization.  See,e.g., Heritage at Norwood, 322 NLRB 231 (1996). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2CONCLUSION OF LAWBy refusing on and after August 30, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Phoenix Programs of New York, Inc., NewYork, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Refusing to bargain with District 6, InternationalUnion of Industrial, Service, Transport and Health Em-ployees as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:Included: All full-time and regular part-timecounselors, cooks and maintenance workers em-ployed by the Employer at its facility located at 164West 74th Street, New York, New York.Excluded: All other employees, clerical employ-ees, and guards, and supervisors as defined in theAct.(b) Within 14 days after service by the Region, post atits facility in New York, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region 2after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since August 30, 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. December 21, 1999John C. Truesdale,                          ChairmanPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with District 6, Interna-tional Union of Industrial, Service, Transport and HealthEmployees as the exclusive representative of the em-ployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ PHOENIX PROGRAMS OF NEW YORK3WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:Included: All full-time and regular part-timecounselors, cooks and maintenance workers em-ployed by us at our facility located at 164 West 74thStreet, New York, New York.Excluded: All other employees, clerical employ-ees, and guards, and supervisors as defined in theAct.PHOENIX PROGRAMS OF NEW YORK, INC.